            Case 1:21-cv-01819-CRC Document 1 Filed 07/08/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CHARLES E. MILLER, CORNELIUS                         Case No.:
 JACKSON, DEVON TROTTER, GREGORY
 ROBERTSON, RITA COVINGTON,                          D.C. Superior Court Action Filed:
 VANESSA PHILLIPS, and WILLIAM F.                    June 14, 2021
 DAVIS, individually,
                                                     D.C. Superior Court Action Served:
                Plaintiffs,                          June 17, 2021

        v.

 GILEAD SCIENCES, INC.,

                Defendant.



                         DEFENDANT GILEAD SCIENCES, INC.’S
                               NOTICE OF REMOVAL

       Notice is hereby given that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant

Gilead Sciences, Inc. (“Gilead”) hereby removes this civil action, pending as Case No.

2021CA001961B, in the Superior Court for the District of Columbia, Civil Division (the “Superior

Court Action”), to the United States District Court for the District of Columbia.

                                       INTRODUCTION

       1.      On June 14, 2021, Plaintiffs Charles Miller, Cornelius Jackson, Devon Trotter,

Gregory Robertson, Rita Covington, Vanessa Phillips, and William Davis (collectively,

“Plaintiffs”) filed the Superior Court Action against Gilead in the Superior Court for the District

of Columbia, Civil Division.

       2.      Copies of Plaintiffs’ Complaint and all process, pleadings, and orders served upon

Gilead in the Superior Court Action are attached hereto as Exhibit A. See 28 U.S.C. § 1446(a).
             Case 1:21-cv-01819-CRC Document 1 Filed 07/08/21 Page 2 of 9




        3.      On June 17, 2021, Gilead was served with a copy of the Complaint setting forth the

claims for relief upon which the Superior Court Action is based.

        4.      This case relates to several of Gilead’s prescription HIV medications—Viread®,

Truvada®, Atripla®, Complera®, and Stribild® (collectively, “TDF Medications”). The Complaint

alleges that: (1) Gilead should have replaced one of the components of the TDF Medications,

tenofovir disoproxil fumarate (“TDF”), with an allegedly superior compound, tenofovir

alafenamide (“TAF”); (2) Gilead failed to warn adequately Plaintiffs or their doctors about kidney

and/or bone risks associated with the TDF Medications, and the need to monitor patients for those

risks; and (3) Plaintiffs experienced bone and/or kidney injuries as a result of using TDF

Medications. See Ex. A, Compl. ¶¶ 1, 4, 7, 15, 18, 24-30.

        5.      Based on those allegations, Plaintiffs assert claims against Gilead for: (i) strict

products liability (design defect and failure to warn), (ii) negligence and gross negligence, (iii)

fraud by omission, and (iv) breach of implied warranty of merchantability. Id. ¶¶ 306-407. Among

other relief, Plaintiffs seek damages for: personal injuries; pain, suffering, mental anguish, and loss

of enjoyment of life; loss of earning capacity; and punitive damages. Id. ¶¶ 24-30.

        6.      The United States District Court for the District Columbia has subject matter

jurisdiction over this action under 28 U.S.C. § 1332, and removal is proper under 28 U.S.C.

§§ 1441 and 1446.

I.      THIS COURT HAS SUBJECT MATTER JURISDICTION UNDER 28 U.S.C.
        § 1332(a)(1).

        7.      Section 1332(a)(1) provides: “The district courts shall have original jurisdiction of

all civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between . . . citizens of different States.” 28 U.S.C. § 1332(a)(1); see also

id. § 1332(e) (providing that the District of Columbia is a “State” for purposes of Section



                                                   2
            Case 1:21-cv-01819-CRC Document 1 Filed 07/08/21 Page 3 of 9




1332(a)(1)). For the reasons set forth below, all of the requirements for “diversity jurisdiction”

under Section 1332(a)(1) are satisfied in this case.

       A.      The Parties Are Completely Diverse.

       8.      Cases fall within a federal court’s diversity jurisdiction only if “diversity of

citizenship among the parties is complete, i.e., only if there is no plaintiff and no defendant who

are citizens of the same State.” Wisconsin Dep’t of Corr. v. Schacht, 524 U.S. 381, 388 (1998).

       9.      Plaintiffs are all citizens of the District of Columbia, while Gilead is a citizen of

California and Delaware. 1 Ex. A, Compl. ¶¶ 19, 24-31; see also 28 U.S.C. § 1332(c)(1) (“[A]

corporation shall be deemed to be a citizen of every State and foreign state by which it has been

incorporated and of the State or foreign state where it has its principal place of business.”). Thus,

complete diversity exists between Plaintiffs and Defendant Gilead.

       B.      The Alleged Amount In Controversy Exceeds $75,000.

       10.     Under 28 U.S.C. § 1332(a), the amount in controversy must “exceed[] the sum or

value of $75,000.” The amount in controversy in this case indisputably exceeds $75,000, given the

nature of Plaintiffs’ alleged injuries and the requested relief. See Dart Cherokee Basin Operating

Co., LLC v. Owens, 574 U.S. 81, 87-89 (2014) (holding that “a defendant’s notice of removal need

include only a plausible allegation that the amount in controversy exceeds the jurisdictional

threshold” and “should be accepted when not contested by the plaintiff or questioned by the

court”).




       1
         Gilead was incorporated in Delaware in June 1987. See Gilead Sciences, Inc., Annual
Report (Form 10-K) at 3 (Feb. 2020), http://investors.gilead.com/static-files/1a607ba4-ee05-4dc5-
9eeb-9509c6b8a3e4.


                                                 3
          Case 1:21-cv-01819-CRC Document 1 Filed 07/08/21 Page 4 of 9




       11.     Although the Complaint does not allege a specific amount of damages, the attached

Information Sheet lists $12,000,000.00 as the demand, which more than satisfied the amount in

controversy requirement. Ex. A Compl. (attached Information Sheet).

       12.     In addition to the demand, Plaintiffs’ allegations and the relief they seek in the

Complaint also conclusively demonstrate that the amount in controversy exceeds $75,000. There

are seven Plaintiffs seeking multiple forms of damages for personal injuries. Ex. A, Compl. ¶¶ 23-

30.

               a.      Plaintiff Miller alleges that he began taking TDF Medications in 2001 and,

as a result, experienced bone density loss and fractures to his arm, and “incurred and will continue

to require and incur expenses in connection with medical treatment as a result of these injuries,

including surgery.” Ex. A, Compl. ¶ 24.

               b.      Plaintiff Jackson alleges that he began taking Truvada® in 2012 and, as a

result, experienced osteoporosis, abnormal protein levels in the urine, pain, suffering, mental

anguish, and loss of enjoyment of life, and lost earnings or earning capacity. Id. ¶ 25.

               c.      Plaintiff Trotter alleges that he began taking Atripla® in 2011 and, as a

result, experienced osteoporosis and a broken femur, pain, suffering, mental anguish, and loss of

enjoyment of life, and lost earnings or earning capacity. Id. ¶ 26.

               d.      Plaintiff Robertson alleges that he began taking Truvada® in 2004 and, as a

result, experienced osteoporosis, pain, suffering, mental anguish and loss of enjoyment of life, and

lost earnings or earning capacity. Id. ¶ 27.

               e.      Plaintiff Covington alleges that that she began taking TDF Medications in

2001 and, as a result, experienced kidney failure, pain, suffering, mental anguish, and loss of

enjoyment of life, and lost earnings or earning capacity. Id. ¶ 28.




                                                 4
           Case 1:21-cv-01819-CRC Document 1 Filed 07/08/21 Page 5 of 9




                f.      Plaintiff Phillips alleges that that she began taking TDF medications in 2001

and, as a result, experienced osteoporosis and fractures to her foot and ankle, pain, suffering,

mental anguish, and loss of enjoyment of life, and lost earnings or earning capacity. Id. ¶ 29.

                g.      Plaintiff Davis alleges that he began taking Truvada® in 2005 and, as a

result, experienced osteoporosis, pain, suffering, mental anguish, and loss of enjoyment of life,

and lost earnings or earning capacity. Id. ¶ 30.

        13.     Based on those allegations, Plaintiffs seek “actual, compensatory, and/or statutory

damages,” “punitive and exemplary damages,” and “restitution and restitutionary disgorgement”

of Gilead’s gains related to the alleged conduct, all of which contribute to an amount in controversy

that indisputably exceeds $75,000. Ex. A, Compl. ¶¶ 23-30 & p. 85 (prayer for relief); see also

Parker-Williams v. Charles Tini & Assocs., Inc., 53 F. Supp. 3d 149, 152 (D.D.C. 2014) (finding

the amount in controversy exceeded $75,000 where complaint did not include a specific amount

of damages, but sought compensatory damages for “emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life” as well as punitive damages); Angus v. Shiley Inc., 989

F.2d 142, 146 (3d Cir. 1993) (“[T]he amount in controversy is not measured by the low end of an

open-ended claim, but rather by a reasonable reading of the value of the rights being litigated”).

        14.     Although determining the amount in controversy requires assuming the

Complaint’s allegations are true, Gilead does not waive any defenses to any claims, and, further,

denies that Plaintiffs are entitled to any relief.

II.     GILEAD HAS SATISFIED THE PROCEDURAL REQUIREMENTS FOR
        REMOVAL.

        15.     Under 28 U.S.C. § 1441(a), a defendant may remove “any civil action brought in a

State court of which the district courts of the United States have original jurisdiction.” To remove

a case from state court, the defendant need only file notice in the federal forum “containing a short



                                                     5
          Case 1:21-cv-01819-CRC Document 1 Filed 07/08/21 Page 6 of 9




and plain statement of the grounds for removal.” 28 U.S.C. § 1446(a); see also Dart Cherokee,

574 U.S. at 87.

       16.     Generally, a notice of removal “shall be filed within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading.” 28 U.S.C. § 1446(b)(1).

“[I]f the case stated by the initial pleading is not removable, a notice of removal may be filed

within thirty days after receipt by the defendant, through service or otherwise, of a copy of an

amended pleading, motion, order or other paper from which it may first be ascertained that the

case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3). However, “[a] case may

not be removed . . . more than 1 year after commencement of the action, unless the district court

finds that the plaintiff has acted in bad faith in order to prevent a defendant from removing the

action.” 28 U.S.C. § 1446(c)(1).

       17.     This Notice of Removal is timely because (i) fewer than 30 days have passed since

Gilead was served with the Complaint on June 17, 2021, and (ii) less than one year has passed

since Plaintiffs commenced this action on June 14, 2021.

       18.     Under 28 U.S.C. § 1441(b)(2), “[a] civil action otherwise removable solely on the

basis of [diversity] jurisdiction . . . may not be removed if any of the parties in interest properly

joined and served as defendants is a citizen of the State in which such action is brought.” Likewise,

under 28 U.S.C. § 1446(b)(2)(A), “[w]hen a civil action is removed solely under section 1441(a),

all defendants who have been properly joined and served must join in or consent to the removal of

the action.”




                                                 6
            Case 1:21-cv-01819-CRC Document 1 Filed 07/08/21 Page 7 of 9




        19.     Neither the defendant-unanimity rule (28 U.S.C. § 1446(b)(2)(A)) nor the forum-

defendant rule (28 U.S.C. § 1441(b)(2)) is applicable here, because Gilead is the sole defendant in

this action and Gilead is not a citizen of the District of Columbia. Ex. A, Compl. ¶ 31.

        20.     This Court is the appropriate venue because it is “the district and division

embracing” Washington, D.C., i.e., the location where the Superior Court Action is “pending.” See

28 U.S.C. § 1441(a).

        21.     Gilead will promptly file a copy of this Notice of Removal with the Clerk of the

Superior Court for the District of Columbia, and will give written notice thereof to all adverse

parties. See 28 U.S.C. § 1446(d).

        22.     By filing this Notice of Removal, Gilead does not waive, either expressly or

implicitly, its rights to assert any defense that it could have asserted in the Superior Court Action. 2

                                          CONCLUSION

        For the foregoing reasons, Gilead respectfully requests that the Court assume jurisdiction

over this action.

 Date: July 8, 2021                           Respectfully submitted,

                                              By: /s/ Paul J. Zidlicky
                                                 Paul J. Zidlicky (D.C. Bar No. 450196)
                                                 SIDLEY AUSTIN LLP
                                                 1501 K Street, N.W.
                                                 Washington, D.C. 20005
                                                 Telephone: (202) 736-8000
                                                 Facsimile: (202) 736-8711
                                                 pzidlicky@sidley.com


        2
          Generally, “[a]fter removal, repleading is unnecessary unless the court orders it.” Fed. R.
Civ. P. 81(c)(2); see also 14C C. Wright & A. Miller, Federal Practice & Procedure § 3738 (4th
ed. 2020) (“[A] federal court usually will not require the parties to redo the state-court pleadings
according to federal form and content standards.”); State of Ill. ex rel. Barra v. Archer Daniels
Midland Co., 704 F.2d 935, 939 (7th Cir. 1983) (“A properly removed case can be litigated in
federal court without the filing of an amended complaint changing procedural references from
state to federal law.”).


                                                   7
Case 1:21-cv-01819-CRC Document 1 Filed 07/08/21 Page 8 of 9




                            Joshua E. Anderson, Esq. (pro hac vice forthcoming)
                            SIDLEY AUSTIN LLP
                            555 West Fifth Street, Suite 4000
                            Los Angeles, CA 90013
                            Telephone: (213) 896-6000
                            Facsimile: (213) 896-6600
                            janderson@sidley.com

                            Attorneys for Defendant Gilead Sciences, Inc.




                             8
          Case 1:21-cv-01819-CRC Document 1 Filed 07/08/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 8, 2021, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing document is being served on all

counsel of record identified on the below Service List in the manner specified, either via

transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

manner for those counsel or parties who are not authorized to electronically receive Notices of

Electronic Filing.

                                              /s/ Paul J. Zidlicky
                                              Paul J. Zidlicky (D.C. Bar No. 450196)



                                      SERVICE LIST

 Robert C. Hilliard                               Paul J. Zidlicky (D.C. Bar No. 450196)
 John B. Martinez                                 SIDLEY AUSTIN LLP
 HILLIARD MARTINEZ GONZALES LLP                   1501 K Street, N.W.
 719 S. Shoreline Blvd.                           Washington, D.C. 20005
 Corpus Christi, TX 78401                         Telephone: (202) 736-8000
 Telephone: (361) 882-1612                        Facsimile: (202) 736-8711
 Facsimile: (361) 882)-3015                       pzidlicky@sidley.com
 Email: bobh@hmglawfirm.com
 Email: John@hmglawfirm.com                       Joshua E. Anderson, Esq. (pro hac vice forthcoming)
                                                  SIDLEY AUSTIN LLP
 Attorneys for Plaintiffs
                                                  555 West Fifth Street, Suite 4000
 VIA CM/ECF                                       Los Angeles, CA 90013
                                                  Telephone: (213) 896-6000
                                                  Facsimile: (213) 896-6600
                                                  janderson@sidley.com
                                                  Attorneys for Defendant Gilead Sciences, Inc.
                                                  VIA CM/ECF




                                              9
